internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable -------------------------------------- --------------------------------------------------------------- --------- ---------------- ---------------------------------------------- ------------------ 263a 263a tam-155106-05 number release date index uil no case-mis no --------------------------------- ------------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend legend taxpayer f b c d e g h j k -------------------------------------- -------------------- ------------------ -------------------------- -------------- -------- ---------------- ------ ---------- ----------- tam-155106-05 x y z t u v w s year year year n ts ab ih cd tp sp gg np t wc l ------ ----------------------- ------------ ----------- --------------- ----------------- -------------------------------------------- ----------------------- ------- ------- ------- ------- ----------------------------- ----------------- ---------------------------------------- --------------------------- ----------------------------- ----------------------------------- ---------------------------- ------------------- -- ---------------------- ---------- tam-155106-05 aa cc ac cb cz cd mt pn hm date date date city b city m w -------- ------------ ---- -------- ---------- ------- -------------------- -------------- ----------------------- ----------------------- ----------------------- ------------------- ---------------------------------- ------------------- ------------------ issue s whether the commissioner’s letter_ruling permits taxpayer to use the simplified_resale_method pursuant to sec_1_263a-3 of the income_tax regulations whether taxpayer qualifies to use the simplified_resale_method pursuant to sec_1_263a-3 whether the commissioner’s ruling letter authorizing taxpayer to use the simplified_resale_method should be modified or revoked and if so whether the modification or revocation should apply retroactively tam-155106-05 conclusion s the commissioner’s letter granting taxpayer permission to change its method to the simplified_resale_method is a letter_ruling taxpayer ordinarily may rely on the letter_ruling and use the simplified_resale_method unless the commissioner determines that the consent was granted in error and revokes the letter_ruling taxpayer does not qualify to use the simplified_resale_method pursuant to sec_1_263a-3 taxpayer is a producer and does not qualify for the exceptions that permit taxpayers engaged in both production and resale activities to use the simplified_resale_method the commissioner’s letter_ruling was issued in error taxpayer does not satisfy the conditions for relief under sec_7805 of the internal_revenue_code the letter_ruling is revoked retroactively facts taxpayer is a retailer that operates stores selling f b and c products for h j and k under the x y and z brands taxpayer operates retail stores under the following names x t u v w z and s as of early year the number of stores operated by taxpayer was more than n taxpayer designs virtually all of its products the products in turn are manufactured by independent sources vendors taxpayer sells the products under its brands specifically taxpayer creates designs for its products consistent with its ts once designs are created ab samples of the designs are created by outside vendors to help taxpayer choose the right assortment of products for its stores however if there is insufficient time between the creation of the designs and the need for the samples taxpayer creates the samples in-house once the samples are created taxpayer selects the designs that it would like to see in the stores taxpayer does not manufacture any products and does not own_production facilities of any kind rather taxpayer provides vendors with the specifications that detail how the final products should look and the vendors produce the products which are sold in taxpayer’s stores these specifications include sketches and other details that convey how the final products should look the specifications account for cd ih tp etc for gg taxpayer selects most of the e and other material used to make its finished products taxpayer also selects the g that supplies the e and materials used to make tam-155106-05 the finished products further taxpayer works with the g in developing the precise e needed to make the finished products however taxpayer does not purchase the e and other materials from the g used to produce the finished goods in addition to the ab samples taxpayer obtains np samples and t samples from the vendors the np samples are sent to the taxpayer for approval that the raw material wc etc are as agreed in addition to the np samples vendors send samples to taxpayer to use to t l the t samples are put on l to check for aa mt and pn these samples are cc adjusted ac and reproduced pursuant to taxpayer’s comments until taxpayer and the vendors are satisfied that the product meets taxpayer’s needs and can be manufactured by the vendors in the typical contract between taxpayer and vendors vendors warrant that they will not disclose nor have disclosed to any third party nor have used or will use for their own benefit any taxpayer trade secrets or information which may reasonably be believed to be confidential to taxpayer such as designs cb etc further taxpayer requires vendors to offer all seconds overruns unused goods and rejected goods collectively seconds of goods produced for taxpayer to its cd prior to making such goods available to any third party additionally taxpayer requires the vendors to remove all reference to its tradenames and trademark on goods in those situations where its cd cannot accept the goods and authorizes their transfer to a third party the vendors assume all risk of loss prior to delivery of goods to taxpayer or its agent the vendors also assume all risk of loss after delivery if the goods are not accepted nonconforming or if they have otherwise breached any term of the agreement with taxpayer on date taxpayer filed a form_3115 application_for change in accounting_method requesting the commissioner’s consent to change certain aspects of its method of inventory costing pursuant to sec_263a in the form_3115 taxpayer requested to use the simplified_resale_method without the historic absorption ratio election to allocate additional sec_263a costs to ending inventory taxpayer’s response in its form_3115 to the question asking it to describe its trade_or_business was as follows the taxpayer is a d retailer that operates stores selling its brand name f b and c for h j and k as well as hm the taxpayer operates retail stores under the x t u v y and z names the taxpayer operates state-of-the-art distribution centers to receive merchandise manufactured to its specifications and purchased from unrelated third party manufacturers the taxpayer has headquarters in city b product development offices in city m and offices coordinating sourcing activities around the globe tam-155106-05 on date the internal_revenue_service irs national_office issued a ruling to taxpayer granting it permission to change its method_of_accounting to the simplified_resale_method under sec_1_263a-3 for the w taxable_year beginning date the examination team currently examining taxpayer’s returns for fiscal years year and year believes that taxpayer is ineligible to use the simplified_resale_method and that the consent to use that method should be revoked law and analysis whether the commissioner’s letter_ruling permits taxpayer to use the simplified_resale_method pursuant to sec_1_263a-3 sec_601_204 of the statement of procedural rules provides in part that written permission to a taxpayer by the national_office consenting to a change in his accounting_method is a ruling similarly revproc_2005_1 i r b provides in part that a letter_ruling includes the written permission or denial of permission by an associate office to a request for a change in a taxpayer’s accounting_method section dollar_figure of revproc_2005_1 provides that a taxpayer may rely on a change in accounting_method letter_ruling received from the associate office subject_to certain conditions and limitations see and of revproc_97_27 1997_1_cb_680 as modified and amplified by revproc_2002_19 2002_1_cb_696 section of revproc_97_27 sets forth the condition that a taxpayer that changes to a method_of_accounting pursuant to a change in method letter_ruling may be required to change or modify that method upon written notice to the taxpayer that the change in method_of_accounting was granted in error or is not in accord with the current views of the service moreover sec_601_201 of the statement of procedural rules provides that a ruling found to be in error or not in accord with the current views of the service may be revoked or modified in this case taxpayer submitted a request for permission to change its method_of_accounting to the simplified_resale_method on date the commissioner through the national_office granted taxpayer permission to change its method_of_accounting to the simplified_resale_method therefore the date letter is a ruling it is written permission consenting to a change in accounting_method accordingly taxpayer ordinarily may rely on the letter_ruling and use the simplified_resale_method unless the commissioner determines that the consent was granted in error and revokes the ruling whether taxpayer qualifies to use the simplified_resale_method pursuant to sec_1_263a-3 tam-155106-05 with respect to property to which sec_263a applies sec_263a provides for the nondeductibility of certain direct and indirect_costs sec_1_263a-1 provides that taxpayers subject_to sec_263a must capitalize all direct costs and certain indirect_costs properly allocable to real_property and tangible_personal_property produced_by_the_taxpayer and real_property and personal_property described in sec_1221 which is acquired by the taxpayer for resale sec_1_263a-1 provides that taxpayers that produce real_property and tangible_personal_property producers must capitalize all the direct costs of producing the property and the property’s properly allocable share of indirect_costs regardless of whether the property is sold or used in the taxpayer’s trade_or_business sec_1_263a-1 provides that retailers wholesalers and other taxpayers that acquire property described in sec_1221 for resale resellers must capitalize the direct costs of acquiring the property and the property’s properly allocable share of indirect_costs for purposes of sec_263a the term produce includes construct build install manufacture develop improve create raise or grow sec_263a sec_1 263a- a i in general except in the case of property produced for the taxpayer under contract and home construction contracts a taxpayer is not considered to be producing property unless it is considered an owner of the property produced under federal_income_tax principles sec_1_263a-2 generally property produced for the taxpayer under a contract with another party is treated as property produced_by_the_taxpayer to the extent the taxpayer makes payments or otherwise incurs costs with respect to the property sec_263a sec_1_263a-2 except in the case of a routine purchase order for fungible property a contract is any agreement providing for the production of property if the agreement is entered into before the production of the property to be delivered under the contract is completed sec_1_263a-2 sec_1_263a-2 provides that a routine purchase order for fungible property is not treated as a contract for purposes of determining whether a taxpayer is a producer sec_1_263a-2 also provides that an agreement will not be treated as a routine purchase order for fungible property however if the contractor is required to make more than de_minimis modifications to the property to tailor it to the customer’s specific needs or if at the time the agreement is entered into the customer knows or has reason to know that the contractor cannot satisfy the agreement within days out of existing stocks and normal production of finished goods tam-155106-05 sec_1_263a-1 sets forth various detailed or specific facts-and- circumstances cost allocation_methods that taxpayers may use to allocate direct and indirect_costs to property produced and property acquired for resale in lieu of a facts- and-circumstances allocation method sec_1_263a-1 authorizes taxpayers to use the simplified methods provided in sec_1_263a-2 and sec_1_263a-3 to allocate direct and indirect_costs to eligible_property produced in general these simplified methods determine aggregate amounts of additional sec_263a costs allocable to ending inventory additional sec_263a costs are those costs other than interest that were not capitalized under the taxpayer’s method_of_accounting immediately prior to the effective date of sec_263a but that are required to be capitalized under sec_263a sec_1_263a-1 regarding the simplified methods sec_1_263a-2 provides that producers may elect to use the simplified_production_method to determine the additional sec_263a costs properly allocable to ending inventories of property produced and other eligible_property on hand at the end of the taxable_year similarly sec_1_263a-3 provides that resellers may elect to use the simplified_resale_method to determine the additional sec_263a costs properly allocable to property acquired for resale and other eligible_property on hand at the end of the taxable_year in general a taxpayer may elect the simplified_production_method if engaged in both production and resale activities with respect to items of eligible_property sec_1 263a- a however generally the simplified_resale_method is only available to a trade_or_business exclusively engaged in resale activities sec_1_263a-3 therefore as a general_rule if a reseller is engaged in both production and resale activities with respect to the items of eligible_property then the reseller may only elect the simplified_production_method and is not allowed to elect the simplified_resale_method sec_1 263a- a despite the general_rule prohibiting resellers engaged in production activities from using the simplified_resale_method sec_1_263a-3 provides two exceptions which allow resellers engaged in both production and resale activities to elect the simplified_resale_method under the first exception a reseller otherwise permitted to use the simplified_resale_method may use the simplified_resale_method if its production activities with respect to the items of eligible_property are de_minimis and incident to its resale of personal_property described in sec_1221 sec_1_263a-3 in determining whether the reseller’s production activities are de_minimis all facts and circumstances must be considered production activities are presumed de_minimis if gross_receipts from the sale of property are less than ten percent of the total gross_receipts of the trade_or_business and labor costs allocable to the trade or business’ production activities are less than ten percent of the reseller’s total labor costs allocable to its trade_or_business sec_1_263a-3 tam-155106-05 under the second exception a reseller otherwise permitted to use the simplified_resale_method may use the simplified_resale_method even though it has personal_property produced for it eg private label goods under a contract with an unrelated_person if the contract is entered into incident to its resale activities and the property is sold to its customers sec_1_263a-3 taxpayer argues that it is entitled to use the simplified_resale_method in support of its position taxpayer contends that it is a reseller and is subject_to the provisions under which resellers that enter into contracts for the production of property private label goods may use the simplified_resale_method if the contracts are entered into incident to its resale business we disagree taxpayer is a producer and does not qualify for the exceptions that permit taxpayers engaged in both production and resale activities to use the simplified_resale_method therefore taxpayer does not qualify to use the simplified_resale_method accordingly the commissioner’s letter_ruling granting taxpayer’s consent to use the simplified_resale_method was issued in error taxpayer is a producer because virtually all if not all of taxpayer’s goods are produced for taxpayer under a contract with another party the agreement between taxpayer and its vendors providing for the production of goods is a contract pursuant to sec_1_263a-2 this is because it is entered into before the production of the goods to be delivered under the agreement is completed the agreement between taxpayer and its vendors does not qualify as a routine purchase order for fungible_goods this is because the vendors have to make more than de_minimis modifications to the property to tailor it to the taxpayer’s specific needs or specifications in this regard the vendors cannot begin to make taxpayer’s products until they receive taxpayer’s designs of the products which must conform to taxpayer’s specifications further the vendors who manufacture taxpayer‘s products transform basic material to finished goods thus far from resulting in de_minimis modifications the manufacturing process involves significant changes to the property tailored to the specific needs of taxpayer additionally taxpayer exercises a significant degree of control_over the manufacturing process it selects the raw materials used to make the products as well as the suppliers further taxpayer controls the manufacturing process of its products through strict oversight and precise cz demands because taxpayer is a producer taxpayer is prohibited from using the simplified_resale_method unless taxpayer qualifies for the reseller with de_minimis production activities exception under sec_1_263a-3 or the reseller with property produced under contract incident to resale activities exception under sec_1_263a-3 to meet the reseller with de_minimis production activities exception taxpayer must be a reseller and its production activities with respect to the items of eligible_property must be de_minimis and incident to its resale of personal_property described in sec_1221 tam-155106-05 taxpayer does not qualify for the reseller with de_minimis production activities exception because its primary activity is the production of products for sale in its stores and its resale activities are at best de_minimis its production activities are not incident to its resale activities to satisfy the resellers with property produced under contract exception taxpayer’s contract with vendors for the production of products must be entered into incident to its resale activities taxpayer does not qualify for the resellers with property produced under contract exception because these contracts are not entered into incident to taxpayer’s resale activities taxpayer is engaged exclusively or nearly exclusively in production activities under sec_263a taxpayer has little if any activities that qualify as resale activities under sec_263a thus taxpayer’s contracts are not entered into incident to a resale activity the conclusion that taxpayer is a producer and not eligible to use the simplified_resale_method is consistent with the holding of the ninth circuit in 273_f3d_875 9th cir there the taxpayer was in the business of creating cartoon characters that were imprinted on greeting cards and other merchandise that it sold to retail stores however the taxpayer also sold licensee products at its own store the ninth circuit concluded that the taxpayer was a producer and not a reseller for purposes of sec_263a even though the taxpayer contracted with independent contractors to manufacture its greeting cards and other merchandise and to have the cartoon characters it created imprinted on those products in so concluding the ninth circuit noted that the taxpayer exercised significant control_over the manufacturing process and did not qualify for the exceptions to the capitalization requirement of sec_263a available to small resellers engaged in production and resale activities because the taxpayer’s only resale activity was the sale of licensee products at its own store the revenue for which was a small percentage of its gross revenue as in suzy’s zoo taxpayer’s resale activity is only a small or de_minimis percentage of its business activity therefore as noted taxpayer’s production contracts are not incident to its resale activities and taxpayer is not eligible to avail itself of the exceptions for resellers engaged in production and resale activities whether the commissioner’s letter_ruling authorizing taxpayer to use the simplified_resale_method should be modified or revoked and if so whether the modification or revocation should apply retroactively sec_601_201 of the statement of procedural rules provides that a ruling found to be in error or not in accord with the current views of the service may be revoked or modified sec_601_201 of the statement of procedural rules provides in part that a ruling except to the extent incorporated in a closing_agreement may be revoked or modified at any time in the wise administration of the taxing statutes tam-155106-05 because taxpayer is a producer and is not eligible to avail itself of the exceptions for resellers engaged in production and resale activities to use the simplified_resale_method the date ruling letter granting taxpayer consent to change to the simplified_resale_method was issued in error therefore the consent to change to the simplified_resale_method granted in that letter_ruling is hereby revoked sec_601_201 of the statement of procedural rules provides that if a ruling is revoked or modified the revocation or modification applies to all open years under the statutes unless the commissioner or_his_delegate exercises the discretionary authority under sec_7805 to limit the retroactive effect of the revocation or modification sec_7805 provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulations relating to the internal revenue laws shall be applied without retroactive effect sec_601_201 of the statement of procedural rules provides in part that except in rare or unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling originally was issued or to a taxpayer whose tax_liability directly was involved in such ruling if i there has been no misstatement or omission of material facts ii the facts subsequently developed are not materially different from the facts on which the ruling was based iii there has been no change in the applicable law iv the ruling originally was issued with respect to a prospective or proposed transaction and v the taxpayer directly involved in the ruling acted in good_faith in reliance upon the ruling and the retroactive revocation would be to his detriment similarly section dollar_figure of revproc_2005_1 provides in part that an associate office will revoke or modify a letter_ruling and apply the revocation retroactively to the taxpayer for whom the letter_ruling was issued or to a taxpayer whose tax_liability was directly involved in the letter_ruling if among other things there has been a misstatement or omission of controlling facts see also section dollar_figure of revproc_97_27 in the instant case the only factor at issue is whether taxpayer omitted or misstated material facts taxpayer’s position is that no basis exists for the retroactive revocation of the letter_ruling in support of its position taxpayer contends that it provided complete information of its business activities on the form_3115 thus taxpayer claims that there is sufficient information on the form_3115 for the commissioner to understand that taxpayer was engaged in product development activities and to determine whether taxpayer is eligible to use the simplified_resale_method taxpayer argues that if it is not entitled to use the simplified_resale_method the letter_ruling should be modified prospectively when a taxpayer files a form_3115 requesting the commissioner’s consent to a change in method_of_accounting the taxpayer has a duty to reveal all material factors pertinent to its request for an accounting_method change and must fully inform the tam-155106-05 commissioner about all material facts cochran hatchery inc v commissioner tcmemo_1979_390 in this case that duty requires disclosure of all facts that are material to the determination of whether taxpayer is a producer or reseller and eligible to use the simplified_resale_method under sec_1_263a-3 therefore taxpayer in this case had an affirmative obligation to disclose in its application sufficient relevant material information about its inventory business operations and arrangement with vendors for the national_office to determine that taxpayer is a producer under sec_263a and did not qualify for the exceptions under sec_1_263a-3 and iii permitting taxpayers engaged in both production and resale activities to use the simplified_resale_method taxpayer disclosed on form_3115 that it was a d retailer selling its brand name products according to taxpayer d retailers selling f commonly have most or all of their products produced to their specifications under contract taxpayer contends that by disclosing it was a d retailer the national_office should have understood and was alerted that taxpayer did not qualify for the sec_1_263a-3 exception permitting resellers with property produced under a contract with an unrelated_person to use the simplified_resale_method we disagree it is not the obligation of the national_office to know or understand that if a taxpayer is a d retailer selling its brand name products then all of the brand name goods the taxpayer sells constitute property produced for the taxpayer under a contract as defined in sec_1_263a-2 if an industry term or industry jargon is a critical fact related to a requested change in accounting_method the term must be defined or the jargon explained in the form_3115 if the taxpayer wants to rely on the consent letter on the form_3115 taxpayer also stated that it operates distribution centers to receive merchandise manufactured to its specifications and purchased from unrelated third party manufacturers additionally taxpayer disclosed that it had product development offices and offices coordinating sourcing activities taxpayer contends that this information was sufficient for the national_office to have understood that taxpayer sold only private label goods produced for the taxpayer under a contract as defined in sec_1_263a-2 taxpayer did not state on its form_3115 that all or virtually all of the products sold at its retail stores were produced under contract nor did taxpayer state that few if any of its products were purchased for resale it is not sufficient to provide information on the form_3115 that could have or in taxpayer’s opinion should have caused the national_office to seek clarification or request additional information whether or not the national_office requested additional information or could have requested information it is the obligation of the taxpayer to provide all of the relevant facts with the form_3115 moreover it is not the obligation of the national_office to design specific questions covering every conceivable circumstance relating to an accounting_method change request see cochran hatchery inc for example it is not the obligation of the national_office to ask or to know to ask a taxpayer that identifies itself as a d retailer eligible to use the simplified_resale_method whether it sells only products that qualify as goods produced for the taxpayer under tam-155106-05 contract or whether its resale activities are de_minimis further as suggested in cochran hatchery inc it is not the obligation of the national_office to be adept at jigsaw puzzles or connecting disparate facts to arrive at a complete picture of the facts pertinent to a taxpayer’s request for an accounting_method change rather it is the taxpayer’s obligation to provide all the information necessary for the national_office to make a determination as to taxpayer’s eligibility for a requested accounting_method change taxpayer did not disclose on its form_3115 that it was a producer it did not disclose that it created or designed virtually all if not all of the goods produced for it under contract with vendors and sold in its stores also it did not disclose that it exercised significant control_over the production process further it did not disclose that virtually all if not all of the products produced for it by vendors qualified as goods produced for taxpayer under contract pursuant to sec_263a and sec_1 263a- a ii b taxpayer’s failure to disclose these factors was an omission of material facts taxpayer claims that it qualifies to use the simplified_resale_method by virtue of the exception for goods produced under contract in sec_1_263a-3 however it is significant that taxpayer failed to provide with its form_3115 an explanation of the legal basis supporting its proposed use of the simplified_resale_method or a discussion of the reason s it met the requirements of sec_1_263a-3 to use the simplified_resale_method in this regard in response to part ii line of form_3115 which requested taxpayer to attach an explanation of the legal basis supporting its proposed use of the simplified_resale_method taxpayer merely described the manner in which the simplified_resale_method works a taxpayer’s failure to provide the legal basis for its eligibility to use the proposed simplified_resale_method and to apply the law to the facts provided is a significant factor that is material to the determination of a taxpayer’s entitlement to a requested method change as a result of taxpayer’s omissions of material facts the national_office did not have a complete picture of taxpayer’s inventory and business operations thus the national_office did not have sufficient information to conclude that taxpayer was not entitled to use the simplified_resale_method and did not satisfy the exceptions which allow resellers engaged in both production and resale activities to elect the simplified_resale_method in summary the form_3115 should be complete as filed ie it should include all the information necessary to make a correct legal determination a consent letter is based on the facts presented and can only be relied upon to the extent those facts are accurate and complete thus the taxpayer bears the risk of undisclosed facts here taxpayer failed to provide all the necessary information in its application_for change in accounting_method therefore the consent to use the simplified_resale_method granted in the date letter_ruling is hereby revoked retroactively tam-155106-05 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
